In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Bivona, J.), dated March 30, 2000, as awarded the plaintiff custody of the parties’ child, directed him to pay child support in the amount of $153 per week, and awarded the plaintiff a distributive award in the sum of $6,500.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The evidence established that the defendant father interfered with the relationship between the child and the plaintiff mother. Such action is “so inconsistent with the best interests of the child that it raises, by itself, a strong probability that the offending party is unfit to act as a custodial parent” (Gago v Acevedo, 214 AD2d 565, 566; see, Matter of Carl J.B. v Dorothy T., 186 AD2d 736, 737; Skolnick v Skolnick, 142 AD2d 570, 571). As such, the Supreme Court’s determination to award custody to the plaintiff has a sound and substantial basis in the record (see, Matter of Carl J.B. v Dorothy T., supra; Skolnick v Skolnick, supra).
The defendant’s remaining contentions are without merit. Santucci, J.P., Smith, Crane and Cozier, JJ., concur.